Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 Peng et al. (US. 2019/0237889 A1) teaches “An electrical connector comprising: an insulative front housing defining a cylindrical configuration with a mating cavity therein; an insulative rear housing assembled to a rear side of the front housing along a front-to-back direction, formed by a cylindrical wall and a rear wall, and defining, along the front-to-back direction, a front receiving space and a rear receiving space for receiving a plurality of wires; a plurality of contacts retained within the front housing, each contact including a front contact section extending into the receiving cavity, a middle retaining section retained to the front housing, and a rear connecting section rearwardly extending into the front receiving space for connecting to one corresponding wire.”(Connector 30, housing 31, contact 40, and cavity 32)
Peng et al. (US. 2019/0237889 A1) does not teach “wherein the rear housing is categorized with two types adapted to be mutually exclusively assembled to the front housing selectively, of which a first type defines a cable exit in the cylindrical wall for allowing cable extension in a vertical direction perpendicular to the front-to-back direction, and a second type defines the cable exit in the rear wall for allowing cable extension in the front-to-back direction.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
Claims 2-11 are dependent on claim 1 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 12 Peng et al. (US. 2019/0237889 A1) teaches “An electrical connector comprising: 
an insulative front housing defining a cylindrical configuration with a mating cavity therein; an insulative rear housing assembled to a rear side of the front housing along a front-to-back direction, formed by a cylindrical wall and a rear wall, and defining, along the front-to-back direction, a front receiving space and a rear receiving space for receiving a plurality of wires; and a plurality of contacts retained within the front housing, each contact including a front contact section extending into the receiving cavity.” (Connector 30, housing 31, contact 40, and cavity 32)
Peng et al. (US. 2019/0237889 A1) does not teach “a middle retaining section retained to the front housing, and a rear connecting section rearwardly extending into the front receiving space for connecting to one corresponding wire; wherein the cylindrical wall includes a plane bottom face with a downwardly extending mounting post thereon.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 12, these limitations, in combination with remaining limitations of claim 12, are neither taught nor suggested by the prior art of record, therefore claim 12 is allowable.
Claims 13-16 are dependent on claim 12 and are therefore allowable for the same reasons.  
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 17 Peng et al. (US. 2019/0237889 A1) teaches “A method of making an electrical connector comprising steps of: providing an insulative front housing with a mating cavity; assembling a plurality of contacts into the front housing wherein each contact includes a front contacting section extending into the mating cavity, a middle retaining section retained to the front housing, and a rear connecting section; providing an insulative rear housing with a cylindrical wall and a rear wall to commonly form a front receiving space and a rear receiving space for receiving corresponding wires; assembling the rear housing to the front housing with the rear connecting sections of the contacts extending into the front receiving space for connecting to the corresponding wires, respectively.” (Connector 30, housing 31, contact 40, and cavity 32)
Peng et al. (US. 2019/0237889 A1) does not teach “wherein the rear housing is categorized with two types adapted to be mutually exclusively assembled to the front housing selectively, of which a first type defines a cable exit in the cylindrical wall for allowing cable extension in a vertical direction perpendicular to the front-to-back direction, and a second type defines the cable exit in the rear wall for allowing cable extension in the front-to-back direction.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 17, these limitations, in combination with remaining limitations of claim 17, are neither taught nor suggested by the prior art of record, therefore claim 17 is allowable.
Claims 18-20 are dependent on claim 17 and are therefore allowable for the same reasons.  
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831